DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
It is noted that provisional application 60/928,547 and parent Application 12/166109 are not seen to support the limitations of claim 1 and 15 in their entirety.  Therefore, the effective filing date of the instant Application is that of parent Application 12/943,769, filed November 10, 2010.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the paper material” on lines 16-17, which lacks proper antecedent basis.
Claims 2-4, 7, 9-14 are rejected based on their dependence to a rejected claim. 
Claim 18 recites, “a top and a side of the stack” on line 3.  This limitation lacks proper antecedent basis as claim 16 from which claim 18 depends, does not refer to a stack.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-13, 15-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Wada (JP 2006151395) in view of Matoba (US 4961944), Inagaki (JP 05-51013), Darnett (US 6270873) and Roberts (US 20050004541) and in further view of Jones (US 20090202756), Tucker (US 20100195939), Mir (US 20070087096) and in further view of Hamilton (US 20040137202) and Cichowski (US 20080276571).   
Regarding claim 1, Wada teaches a packaged food product comprising a package comprising
an inflatable first sheet comprising a polymer(see figure 1, 2, item 2 and paragraph 18 of the formal translation, paragraph 21 - “inflates the packaging bag”).  Wada also teaches the package comprises a generally flat second sheet comprising an absorbent layer (figure 2, item 3, 31, 32; paragraph 19, 33), the absorbent layer comprising paper fibers (see at least paragraph 20 – “non-woven cloth layer”; paragraph 21 – “fiber of non-woven cloth layer”; paragraph 33 – “tissue paper…”  “paper general,” “water absorbable resins” “tissue paper” “woody paper” - where these varieties of absorbent paper material can be construed as comprising paper fibers).  
Regarding the absorbent layer comprising paper fibers interspersed with polymer fibers, it is noted that Wada teaches that the polymer sheet (2) is thermally fused to layer 31 with the absorbent layer 32 positioned there-between (see paragraph 20 of the formal translation – “…even though the film layer 31 of the rear surface film and the front surface film 2 are fused together by heating…”).  Because Wada teaches that the front surface film 2 is fused together to the film layer 31 of the rear surface film by heating, this would reasonably teach that the non-woven paper fibers would have been interspersed between the bonding of the two film layers (i.e. polymer fibers) (see paragraph 20 of the formal translation – 2nd paragraph in that section).
In view of the above, it is noted that Wada is seen to teach the first sheet and the second sheet being bonded together to form a non-hermetic peripheral seal (figure 1 and 2, item 4) comprising the polymer from the first sheet (2), the polymer fibers from the second sheet (31) and the paper fibers (32) from the second sheet, the polymer from the inflatable first sheet being directly bonded to the polymer fibers from the second sheet, the paper fibers weakening the bond between the first sheet polymer and the second sheet polymer fibers. Since Wada teaches that the seal is designed to open for venting, due to the moisture absorption through the seal, it would have been obvious that the peripheral seal as taught by Wada wicks moisture and degrades the peripheral seal. (see at least, paragraph 21 and 25).
Wada teaches that food is disposed on the second sheet and in direct physical contact with the paper material (see figure 2, item 32) and wherein the package forms a space around and above the food product to permit moisture to uniformly re-enter the food when the package is heated (see paragraph 25 which discusses inflating of the pouch).  See also figure 7 where Wada teaches that there can be a space above and around the food product within the package.  While Figure 7 is directed to a tray, it would have been obvious that the arrangement of the food within the package, as taught in figure 7 would have been equally applicable to the package of figure 1 and 2.
If it could have been construed that Wada did not specifically teach that the second sheet comprises an absorbent layer comprising paper fibers interspersed with polymer fibers, then it is noted that Matoba teaches that the absorbent layer can comprise a mixed web of moisture and oil-absorptive (i.e. paper) fibers and synthetic resin fibers (see column 8, line 58 to column 9, line 6 “paper…having oil and moisture absorptive properties”).  Furthermore, Inagaki teaches that the heat seal layers are bonded weakly to each other due to the absorbent pulp positioned there-between (see the partial translation of paragraph 18 – last page of the translation document).  This is further seen to suggest the absorbent layer comprising paper fibers interspersed with polymer fibers.   Even further, Darnett teaches that it has been conventional for absorbent layers to have a blend of cellulosic paper fibers and thermoplastic fibers (see column 6, lines 57-63) which can serve to provide a bonding function to the layer while also preventing polymer migration and can also have wicking action (see column 6, line 57 to column 7, line 15).   Additionally, Roberts further teaches on paragraphs 18 and 26, that it has been conventional for an absorbent layer to comprise a blend of cellulosic (i.e. paper) fibers which further include thermoplastic fibers for promoting bonding upon heating of the absorbent structure (see paragraph 26).  The art thus teaches bonding through the paper based side of the absorbent layer to form a non-hermetic seal.  To thus modify Wada and to use paper fibers interspersed with polymer fibers of the absorbent sheet would thus have been obvious to one having ordinary skill in the art, for the purpose of preventing polymer migration as well as for facilitating bonding between the polymer sheet and the absorbent layer.
Regarding the seal being non-hermetic, Wada teaches that steam can be vented through the seal and where the absorbent paper fibers can extend to the outermost edge of the package, where Wada teaches that the paper fibers do not provide sealing.  This is therefore seen to teach and suggest that the first polymeric layer being bonded to the polymer based side through the paper based side to form a non-hermetic seal (see at least paragraph 16).  Furthermore, since Wada discloses fiber of the middle absorbent layer can remain adhered to the film layer 31 and the first sheet polymer 2 to provide a gap sufficient to maintain the internal pressure at a moderate level, one skilled in the art would have reasonably inferred from Wada’s disclosure that the disclosed seal is a non-hermetic seal.
If it could have been construed that Wada’s seal was not a non-hermetic seal, then Inagaki has been relied on to further teach that the absorbent layer that extends to the end of the package (see figure 3, item 1) between the two polymeric layers allows for air to escape through the paper fibers prior to the seal being broken, for the purpose of controlling the internal pressure in the package (see page 5, last paragraph of the machine translation – “escapes through the pulp…”).  Inagaki is also seen to teach that the first polymeric sheet is sealed to a second polymeric sheet through a fibrous absorbent layer (see the partial translation of paragraph 18 at the end of the included reference – “the two sides” of heat seal layers 3 weakly adhere to each other because the melted plastic penetrates into the pulp layer).   Jones also teaches a seal that is designed to peel open to allow pressured steam and gas to escape from within the package, and thus further suggests a non-hermetic seal (see paragraph 12).  It is further noted that Tucker teaches a non-hermetic seal (see paragraph 42; item 226, where the seal 224 comprises channels thus reading on a non-hermetic seal).  Additionally, Mir teaches non-hermetic seals (see at least, figure 17C, item 912) for the purpose of allowing steam to escape during microwave heating (see paragraph 118) for controlling the release of steam (see paragraph 54).   That is, Figure 17C includes a seal that has channels 912 within the seal that are exposed to the exterior (paragraph 118). Paragraph 106, 110 and 129 of Mir further teach that the adhesive for the seal can degrade to thus allow venting.  This further suggests a non-hermetic seal such as that of Figure 17C that separates at a region for venting.   
Modification of Wada, if necessary, to use a non-hermetic seal would thus have been obvious to one having ordinary skill in the art for the purpose controlling the pressure during cooking.
Further regarding the limitation of, “wherein the second sheet is configured to wick moisture into the peripheral seal to degrade the peripheral seal,” Wada teaches that the paper material is configured to wick moisture into the peripheral seal to degrade the peripheral seal, because Wada teaches that the increase in pressure due to steam and moisture aids in delaminating the seal (see at least, paragraph 16).  This is further taught by Inagaki who teaches that the water vapor weakens the paper portion of the seal (see paragraph 15 of the machine translation – “the water vapor weakens the paper portion…”; paragraph 21 of the machine translation – where the generation of pressure due to moisture exits the package through the weakly adhered portion).  
Regarding the limitation of, “wherein the package forms a space around and above the food and the first sheet to permit moisture to uniformly re-enter the food when the package is heated,” it is noted that it would have been obvious to one having ordinary skill in the art that there would have been some form of space around and above of the food and the top covering film of Wada (item 2), especially since Wada teaches on paragraph 21 that the package can inflate, and further teaches that when the package is heated the package can form a space between the food and the first sheet.  Matoba is also seen to teach packages that inflate (see column 4, lines 10-12, lines 45-50; Column 5, lines 1-8; and figures 5a-5c) thus creating a space above and around the food.  Providing a space above and around the food when the package is heated would have been obvious to one having ordinary skill in the art as the prior art teaches the package inflating due to the pressure and vapor generated during the package when heated.
The claim differs from the above combination in specifically reciting, “an anti-fog layer on an inner surface of the first sheet facing the food product, the anti-fog layer causing moisture that forms on the inner surface of the inflatable first sheet during heating to move toward the absorbent layer.”
However, Hamilton teaches the use of anti-fog additives to prevent fogging of a film during cooking (see paragraph 126; paragraph 26).  Hamilton is analogous to the combination since Hamilton is also concerned with microwave heating of food products.  Cichowski also teaches that portions of anti-fog can be positioned for preventing fogging (see paragraph 6 and 18).  Wada teaches that the packaging film can be transparent (see paragraph 3, 16).  Therefore, to modify the combination and to further include an anti-fog treatment to an inner surface of the first sheet facing the food product, would have been obvious to one having ordinary skill in the art for the purpose of minimizing fogging of the package during storage and cooking so that the contents of the package can be inspected during storage and cooking.  It is noted that Hamilton further teaches glycerol and sorbitan esters as the antifog material that can be in the film.  
Regarding claim 2, Wada suggests that the food is frozen (see paragraph 6).  In view of the combination teaching a non-hermetic seal, the food as taught by the combination can also be construed to be in fluid communication with ambient environment through the non-hermetic seal.  It is additionally noted that Matoba suggests a non-hermetic frozen food package by teaching that the perforations “may” be covered (see column 3, lines 45-52; column 7, lines 7-11).  
Regarding claim 3, as shown in figure 2, Wada teaches that the second sheet has a substantially constant thickness across its entire surface area.  By teaching paper fibers, Wada is seen to suggest that the paper fibers comprise cellulose.   Matoba also teaches the use moisture and oil absorptive papers (see column 8, lines 57-60).  Roberts also teaches cellulose fibers as the moisture absorptive material (see paragraph 63), as does Darnett (column 6, lines 57-63).  To thus modify Wada to use other known moisture absorbing paper materials such as cellulose would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on known paper materials recognized for performing a similar function.
Regarding claim 4, Wada teaches on paragraph 22, that there are portions of the middle absorbent layer that remains adhered to both the film layer 31 and the front surface film 2, and therefore, a gap does not become wider than needed and the internal pressure can be moderately maintained.  Wada has similar disclosure on paragraphs 25 and 27.  Wada teaches that only a portion of the peripheral seal is to exfoliate to allow for venting, while the remainder of the seal is intact.  Therefore, it would have been obvious to one having ordinary skill in the art that there would have been portions of the peripheral seal that were stronger than other portions of the peripheral seal.  Further in this regard, Jones clearly evidences that there are specific portions of a peripheral seal that can degrade (i.e. open) while the remainder of the seal is to stay closed (see paragraph 12).  In view of these teachings, and as the paper fibers are clearly taught by Wada and Inagaki to modify the seal strength, it would have been obvious to one having ordinary skill in the art to have varied the amount of paper fibers in the peripheral seal to vary the strength of the peripheral seal, so that portions can more easily open compared to other portions of the seal for venting. 
Further regarding claim 4, it is noted that Darnett teaches the use of fusible thermoplastic fibers blended with the cellulose fibers, where the thermoplastic fibers contribute to allowing the absorbent layer to be fused (see column 6, lines 50 to column 7, line 15 - “heat fusible paper sheets”; “blend of cellulose fibers and thermo plastic fibers…”).  Roberts also teaches the use of thermoplastic bonding fibers, which would obviously have controlled fusion and adhesion of the absorbent web, as discussed above.  In view of this, and since the art teaches the peripheral seal has stronger portions that are not designed to open, varying the amount of paper fibers in the peripheral seal would have been obvious to one having ordinary skill in the art for the purpose of providing the requisite strength to portions of the peripheral seal.  That is, to allow a portion of the seal to remain closed while another portion of the seal can further open under pressure.
Regarding claim 5, Wada teaches that the first sheet defines a cover.  Regarding the cover being in contact with the food prior to heating, it is noted that this would have been a function of the particular size of the food within Wada’s package. Nonetheless, it is further noted that Inagaki teaches an inflatable pouch, similarly comprising a first polymer sheet (figure 3, item 2,3) and a second sheet that comprises an absorbent layer (see figure 3, item 1) and where the first sheet is in contact with the food product prior to heating (see figure 3), such that modification of the combination to have the first sheet as a cover that contacts the food prior to heating would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.
Regarding claim 6, Wada teaches a first sheet consisting of a flexible film wrapped over the food.  Regarding the flexible film being wrapped over and on the food, Inagaki (Figure 3) teaches a flexible film wrapped over and on the food.  To modify Wada to wrap the flexible film over and on the food would thus have been an obvious matter of engineering and/or design based on known expedients for packaging foods within heatable packages comprising an absorbent layer.
Regarding claim 7, Wada teaches that the second sheet is a flexible film, as discussed above with respect to claim 1.  In view of figure 1 of Wada and figure 3 of Inagaki, the combination also teaches that the cover is dome-shaped.
 Regarding claim 9, in view of Wada and Jones, the combination teaches the non-hermetic seal comprises a first portion and a second portion.  Wada is also seen to teach that the first sheet and the second sheet cooperate to define a closed perimeter area surrounding the food, the close perimeter area being inset with respect to at least two outermost edges of the absorbent layer.  That is, the absorbent layer as shown in figure 2 extends to the outermost edge of the package, and thus seal (4).  Within the interior-most bounds of the seal 4, the first and second sheet of Wada define a closed perimeter area surrounding the food and inset with respect to two outermost edges of the absorbent layer (i.e. two sides of the package).
Regarding claims 10-11, in view of Wada, Jones, Darnett and Roberts, as discussed above with respect to claims 1 and 4, the combination teaches one portion of the seal having a higher amount of  paper fibers than another portion of the seal for the purpose of providing a weaker seal portion compared to a stronger seal portion.  It is further noted that as Wada already teaches that the seal is designed to have a portion open while other portions remain closed, it would have been obvious to one having ordinary skill in the art that a first portion of the seal would have been weaker than a second portion of the peripheral seal.
Regarding claim 12, as shown in figure 2, Wada teaches the second sheet (3) comprises a generally flat planar layer (31) and the absorbent layer (32).
Regarding claim 13, Wada is not seen to be limiting regarding the particular type of food to be packaged.  
Nonetheless, the claim differs from Wada in specifically reciting that  the food comprises a circular bottom bread resting on the second sheet, a circular top bread and a circular meat disposed between the bottom bread and the top bread.
However, Inagaki teaches a similar concept to that of Wada of a food package comprising an absorbent sheet that can absorb moisture during heating of the food, and where the absorbent sheet extends to the seal of the package for allowing venting of the package.  Inagaki further teaches that the product can be foods such as a hamburger (see at least, paragraph 19-21).  As shown in figure 1-3, Inagaki evidences that the hamburger has a circular top bread and circular bottom bread that rests on the second sheet (see figure 3) and where there is a circular meat disposed between the top and bottom bread.   To thus modify Wada and to package another known type of food product recognized to be placed within package that performs in a similar manner would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.
Regarding claim 15, the combination as applied to claim 1 has been incorporated herein to teach the limitations of claim 15.  That is, the combination as applied to claim 1 teaches food disposed within a chamber and a non-hermetic peripheral seal comprising a polymer from a first sheet, and paper and polymer fibers from an absorbent layer of a second sheet, which provides fluid communication through the non-hermetic seal to the ambient.  Further in view of Hamilton and Cichowski the combination teaches the advantages of providing an anti-fog layer, as discussed above with respect to claim 1.  Wada and Inagaki as discussed above with respect to claim 1 further teach the second sheet being configured to wick moisture into the peripheral seal because the references teach the absorbent layer is used for absorbing moisture and venting moisture at the seal while also delaminating the seal for venting.
Since Wada teaches that pressure accumulates within the package, it is seen that the first sheet is inflatable and configured to form a space around and above the food to permit moisture to uniformly re-enter the food when the packaged food product is heated.  Matoba further evidences that it has been known in the art for ventable food packages to inflate during heating (see figures 5a-5c).
Claim 16 is rejected for the reasons discussed above with respect to claim 2.  It is further noted that Wada already teaches that the peripheral seal surrounds a portion of the food.
Regarding claim 17, as discussed above with respect to claim 13, the combination suggests a food comprising  stack of bread components with a meat component.
Regarding claim 20, the combination teaches that the space around the food forms a steam dome, because the art teaches that the package would inflate due to the increase in pressure as a result of steam buildup. 

Claims 4, 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 2 and 9 above, which relies on Wada (JP 2006151395) as the primary reference, and in further view of Igarashi (JP 08-228697).
Regarding claim 4, Wada teaches that due to the non-woven layer, the thermal seal at the periphery is weaker than when fusing polyethylene films (see paragraph 16 of the formal translation).  Further on paragraph 16, Wada teaches that “when an internal pressure in the packaging container for food rises, the thermally fused part exfoliates easily; however, the non-woven cloth layer exists as a middle layer, and thus the front and rear layers are not completely separated from each other to form a large space….”  This is further supported by paragraph 21, where Wada states that the fiber of the non-woven cloth layer 32 existing between the front surface film and the non-woven cloth layer intervene between both sides and can prevent opening widely.  On paragraph 22, Wada teaches that there are portions of the middle absorbent layer that remain adhered to the film layer 31 and the front surface film 2 therefore, a gap does not become wider than needed and the internal pressure can be moderately maintained.  Wada has similar disclosure on paragraphs 25 and 27.  This is seen to suggest portions of the seal are stronger than other portions of the seal. 
Further regarding the limitation of, “an amount of the paper fibers in the absorbent layer in the peripheral seal varies across the absorbent layer in the peripheral seal to vary the strength of the peripheral seal,” it is noted that Darnett teaches the use of fusible thermoplastic fibers blended with the cellulose fibers, where the thermoplastic fibers contribute to allowing the absorbent layer to be fused (see column 6, lines 50 to column 7, line 15 - “heat fusible paper sheets”; “blend of cellulose fibers and thermo plastic fibers…”).  Roberts also teaches the use of thermoplastic bonding fibers, which would obviously have controlled fusion and adhesion of the absorbent web (paragraph 18 and 26).  Igarashi further evidences that it has been conventional to provide varying sealing strength at a peripheral seal for providing specific portions that can open at varying pressures (see figure 1, 3, item 11, 12 and paragraph 12, 34 of the machine translation).  Wada also teaches controlling the opening through which steam is release.
Therefore, to modify the combination and provide variation in the amount paper fibers in the absorbent layer in the peripheral seal would have been obvious to one having ordinary skill in the art for controlling absorption, as well as for controlling the seal strength at specific portions of the seal.
Further regarding claims 10 and 11, in combination with the teachings of Jones and Igarashi, the combination further teaches providing stronger and weaker portions of the peripheral seal using higher and lower amounts of paper fibers.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1 and 5 above, and in further view of Harada (JP11-292159), Fisher (US 20050269386) and Komatsu (JP 11268780).
Regarding claim 8, in view of Wada and Inagaki, the combination is seen to suggest that the cover is a flexible film wrapped against a top of the food.  Wada further teaches food disposed between the cover of the first sheet and the second sheet.
Regarding the film being wrapped against sides of the food, it is noted that this would also have been a function of the particular size of the food product compared to that of the package.  
Nonetheless, it is noted that Harada teaches a microwavable food package comprising a flexible film that can contact both a top and sides of a food product (see figure 2).  Additionally, Fisher teaches a microwavable (paragraph 32 and figure 3a,3b) packaging film that wraps against the top and sides of a food.  Being against the top and sides of the food would also have been a function of the food moving around within the package.  Komatsu also teaches microwavable food packages, where the packaging back can be wrapped against a top and sides of the food (see figure 2 and 3).  To thus modify the combination and to have the first sheet wrap against a top and sides of the food would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.  
Regarding claim 14, Wada teaches a food directly resting on the second sheet, and is not seen to be limiting regarding the particular type of food to be packaged.  
Nonetheless, the claim differs from Wada in specifically reciting that the food comprises a stack of circular food components including a circular bread component and a circular meat component; the first sheet is wrapped against sides and a top of the stack; and a bottom of the stack rests directly on the second sheet.
However, Inagaki teaches a similar concept to that of Wada of a food package comprising an absorbent sheet that can absorb moisture during heating of the food, and where the absorbent sheet extends to the seal of the package for allowing venting of the package.  Inagaki further teaches that the product can be foods such as a hamburger (see at least, paragraph 19-21).  As shown in figure 1-3, Inagaki evidences that the hamburger has a circular top bread and circular bottom bread that rests on the second sheet (see figure 3) and where there is a circular meat disposed between the top and bottom bread.   To thus modify Wada and to package another known type of food product recognized to be placed within package that performs in a similar manner would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.
Regarding the first sheet wrapped against sides and a top of the stack, Harada, Fisher and Komatsu have been relied on as discussed above with respect to claim 8, to teach a sheet that is wrapped against sides and a top of a food.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claims 16 above, which relies on Wada (JP 2006151395) as the primary reference, and in further view of Harada (JP 11292159), Fisher (US 20050269386) and Komatsu (JP 11268780) and in further view of Monforton (US 20030044491), Madai (US 20120205381) and Thomas (US 20100266732).
Regarding claim 18, the combination as applied to claims 16 is seen to teach the non-hermetic peripheral seal is a first peripheral seal.  The packaged food product also comprises an inflatable polymeric cover.  
Regarding the cover contacting a top and a side of the stack, if it could have been construed that the claim differed from the combination in this regard, then it is further noted that Harada teaches a microwavable package, that wraps against the top and sides of the food (see figure 2).  Additionally, Fisher teaches a microwavable (paragraph 32) packaging film that wraps against the top and sides of a food.  Being against the top and sides of the food would also have been a function of the food moving around within the package.  Komatsu also teaches microwavable food packages, where the packaging back can be wrapped against a top and sides of the food (see figure 2 and 3).   Nonetheless, to thus modify Wada and have the cover film wrap against the top and sides of the food would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design.
Regarding a second non-hermetic seal disposed radially outward of the first non-hermetic seal such that the frozen food is in fluid communication via a pathway defined through both the first and second non-hermetic seal, the claim differs from the combination as applied to claim 16 in this regard.
It is noted that Monforton also teaches second seals (Figure 6) that are to be pressure relief seals, which can include application imperfections for allowing for small leaks (see paragraph 34: “an application imperfection in band 40 will have to travel in the space between bands 400 and 401…which is typically in a different circumferential location than the application imperfection in band 400….imperfection in band 402 which is typically at a different circumferential location than the application imperfections in bands 400 and 401”).  This is seen to suggest the sealing bands that can be non-hermetic.  Each of the sealing bands 400-402 have spacing there between where the combination controls the venting of the package under pressure (see paragraph 34).  Madai teaches steam release past multiple seals (see figure 9).  Thomas teaches a second peripheral seal that is non-hermetic (see figure 14, 15, item 602) for the purpose of controlling the steam release when microwave heating the package.  
To thus modify Wada and to provide a second non-hermetic seal, with a pathway defined between the two non-hermetic seals would thus have been obvious to one having ordinary skill in the art for providing additional pressure buildup and control prior to releasing the pressure from within the package.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination as applied to claim 15 above, which relies on Wada (JP 2006151395) as the primary reference, and in further view of Wyslotsky (US 20030087015) and Hanlon (US 4801773).
Regarding claim 19, as discussed above, Wada teaches that moisture is absorbed by the peripheral sheet and that the steam and thus moisture is vented through the absorbent sheet at the peripheral seal.  Inagaki teaches that steam is release through the seal comprising the absorbent layer.  The combination is thus seen to direct moisture to the first portion of the peripheral seal because Wada teaches that the moisture is vented through a portion of the peripheral seal. 
Claim 19 differs in specifically reciting that the directing of moisture is via one or more flutes in the first sheet.
However, Wyslotsky teaches providing flutes on a sidewall (figure 2A, item 214) for providing added strength (see paragraph 94) for a food package that is also microwavable (see at least, the abstract).  Such flutes on a sidewall would have been capable of depositing moisture onto a weak seal.  Hanlon further evidences a cover comprising flutes for providing added rigidity to a microwavable structure (see the figures and the abstract).
To thus modify the domed structure taught by Wada to have flutes therein would have been obvious to one having ordinary skill in the art, for the purpose of providing added strength to the cover.  Since the prior art provides motivation for including flutes, the combination would also have resulted in the flutes being able to direct moisture to the peripheral seal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-7, 9-12, 15, 16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 17692949 in view of Wada (JP 2006151395), Matoba (US 4961944), Darnett (US 6270873) and Roberts (US 20050004541) and in further view of Hamilton (US 20040137202) and Cichowski (US 20080276571).   
Regarding claim 1, copending claim 14 teaches a food packaging comprising first polymer sheet and a second sheet comprising an absorbent layer, the absorbent layer comprising a paper and polymer based side.  Since the first polymer sheet is to be bonded to the polymer based side through the paper based side to form a non-hermetic peripheral seal, it would have been obvious to one having ordinary skill in the art that the absorbent layer would have comprised paper fibers interspersed with polymer fibers to form a non-hermetic peripheral seal.  Since the copending claim teaches that the second sheet comprises an absorbent layer that is bonded at the peripheral seal to the first sheet, it is seen that the absorbent layer would also have been configured to wick moisture into the peripheral seal to degrade the peripheral seal.  
Further regarding the absorbent layer being configured to wick moisture, it is noted that if the copending claim was not clear in this regard, then it is noted that Wada teaches a similar peripheral seal (figure 1, item 4) that bonds a first sheet to a second sheet through polymer fibers (see at least, paragraph 21, 22), and where the seal is designed to open for venting, due to the moisture absorption through the seal, thus suggesting that Wada’s peripheral seal wicks moisture and degrades the peripheral seal. (see at least, paragraph 21 and 25).  To thus modify the copending claims where are also directed to food packaging and to provide moisture wicking at the peripheral seal would have been obvious to one having ordinary skill in the art, for the purpose of controlling the pressure and moisture during heating of the packaged food.  
Regarding the food disposed on the second sheet and in direct physical contact with the paper material, and wherein the package forms a space around and above the food to permit moisture to uniformly re-enter the food when the package is heated, it is noted that the copending claim teaches that the first sheet defines a recess that receives a food product, and Wada teaches that the food is in direct contact with the absorbent layer (see figure 1, item 32) for absorbing moisture during heating (see the abstract).  Wada also teaches the package inflates (see paragraph 25).  To thus have food disposed directly in contact with the absorbing layer of the copending claims would have been obvious to one having ordinary skill in the art for the purpose of absorbing moisture during heating and for allowing moisture to vent through the non-hermetic peripheral seal.  
Further regarding “the absorbent layer comprising paper fibers interspersed with polymer fibers,” if it could have been construed that the copending claims were not specific in this regard, then it is noted that Wada teaches that the polymer sheet (2) is thermally fused to layer 31 with the absorbent layer 32 positioned there-between (see paragraph 20 of the formal translation – “…even though the film layer 31 of the rear surface film and the front surface film 2 are fused together by heating…”).  Because Wada teaches that the front surface film 2 is fused together to the film layer 31 of the rear surface film by heating, this would reasonably teach that the non-woven paper fibers would have been interspersed between the bonding of the two film layers  (see paragraph 20 of the formal translation – 2nd paragraph in that section).  Further, Matoba teaches that the absorbent layer can comprise a mixed web of moisture and oil-absorptive (i.e. paper) fibers and synthetic resin fibers (see column 8, line 67 to column 9, line 6).  Furthermore, Inagaki teaches that the heat seal layers are bonded weakly to each other due to the absorbent pulp positioned there-between (see the partial translation of paragraph 18 – last page of the translation document).  This is further seen to suggest the absorbent layer comprising paper fibers interspersed with polymer fibers.   Even further, Darnett teaches that it has been conventional for absorbent layers to have a blend of cellulosic paper fibers and thermoplastic fibers (see column 6, lines 57-63) which can serve to provide a bonding function to the layer while also preventing polymer migration and can also have wicking action (see column 6, line 57 to column 7, line 15).   Additionally, Roberts further teaches on paragraphs 18 and 26, that it has been conventional for an absorbent layer to comprise a blend of cellulosic (i.e. paper) fibers which further include thermoplastic fibers for promoting bonding upon heating of the absorbent structure (see paragraph 26).  The art thus teaches bonding through the paper based side of the absorbent layer to form a non-hermetic seal.  To thus modify the copending claims and to use paper fibers interspersed with polymer fibers of the absorbent sheet would thus have been obvious to one having ordinary skill in the art, for the purpose of preventing polymer migration as well as for facilitating bonding between the polymer sheet and the absorbent layer.
The claim differs from the above combination in specifically reciting, “an anti-fog layer on an inner surface of the first sheet facing the food product, the anti-fog layer causing moisture that forms on the inner surface of the inflatable first sheet during heating to move toward the absorbent layer.”
However, Hamilton teaches the use of anti-fog additives to prevent fogging of a film during cooking (see paragraph 126; paragraph 26).  Hamilton is analogous to the combination since Hamilton is also concerned with microwave heating of food products.  Cichowski also teaches that portions of anti-fog can be positioned for preventing fogging (see paragraph 6 and 18).  Wada teaches that the packaging film can be transparent (see paragraph 3, 16).  Therefore, to modify the combination and to further include an anti-fog treatment to an inner surface of the first sheet facing the food product, would have been obvious to one having ordinary skill in the art for the purpose of minimizing fogging of the package during storage and cooking so that the contents of the package can be inspected during storage and cooking.  It is noted that Hamilton further teaches glycerol and sorbitan esters as the antifog material that can be in the film.  
Regarding claim 2, Wada suggests that the food is frozen (see paragraph 6).  In view of the combination teaching a non-hermetic seal, the food as taught by the combination can also be construed to be in fluid communication with ambient environment through the non-hermetic seal.  It is additionally noted that Matoba suggests a non-hermetic frozen food package by teaching that the perforations “may” be covered (see column 3, lines 45-52; column 7, lines 7-11).  To thus modify eh copending claims and package frozen food would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design.
Regarding claim 3, in view of Wada, the combination teaches that the second sheet has a substantially constant thickness across its entire surface area.  By teaching paper fibers, Wada is seen to suggest that the paper fibers comprise cellulose (see paragraph 33, “paper general”).   Matoba also teaches the use moisture and oil absorptive papers (see column 8, lines 58-60).  Roberts also teaches cellulose fibers as the moisture absorptive material (see paragraph 63), as does Darnett (column 6, lines 57-63).  To thus modify the combination to use other known moisture absorbing paper materials such as cellulose would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on known paper materials recognized for performing a similar function.
Regarding claim 4, copending claim 9 teaches that a lesser density paper fibers in portions of the seal can provide a stronger seal portion compared to the weaker seal portions.  It would thus have been obvious to one having ordinary skill in the art that this suggests varying the amount of paper fibers in the absorbent layer for varying the strength of the peripheral seal.  Regarding claims 10-11 copending claim 14 teaches the peripheral seal having stronger and weaker portions, and in view of copending claim 9, the copending claims suggest providing weaker portions to the seal using higher amounts of paper fibers compared to the stronger portions of the seal.
Regarding claim 5, as copending claim 14 teaches a recess into which food can be received, this is seen to suggest that the first sheet can be a cover that is in contact with the food prior to heating.
Regarding claim 6, since copending claim 14 teaches the first sheet as film that forms a recess into which food can be placed, it would have been obvious that turning the package over such that the first sheet was positioned above the second sheet would have resulted in the first sheet being wrapped over and on the food.
Regarding claim 7, a recess for the first sheet, as taught by copending claim 14 suggests a dome shape to the first sheet.  Copending claims 2-3 also suggest the recess comprises a circular dome.  Copending claim 14 teaches a flexible second sheet.
Regarding claim  9, copending claim 14 teaches the non-hermetic peripheral seal comprises first and second portions, (since it is a peripheral seal).  The copending claim 14 also teaches a second peripheral seal outward of the first non-hermetic peripheral seal, thus teaching the non-hermetic peripheral seal defines a closed peripheral area inset with respect to at least two outermost edges of the absorbent layer.
Regarding claim 12, in view of Wada and copending claim 14, the combination suggests the second sheet with a generally flat planar layer and the absorbent layer.
Claim 15 is rejected for the reasons similarly discussed above with respect to claim 1.
Claim 16 is similarly rejected for the reasons discussed above with respect to claim 2.
Regarding claim 20, copending claim 2 suggests a dome shape, which can be construed as a steam dome.

Claims 8 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 17692949, as applied to claim 5 and 16 above, and in further view of  Harada (JP11-292159), Fisher (US 20050269386) and Komatsu (JP 11268780).
Regarding claim 8, in view of Wada, the combination is seen to suggest that the cover is a flexible film wrapped against a top of the food.  Wada further teaches food disposed between the cover of the first sheet and the second sheet.
Regarding the film being wrapped against sides of the food, it is noted that this would also have been a function of the particular size of the food product compared to that of the package.  
Nonetheless, it is noted that Harada teaches a microwavable food package comprising a flexible film that can contact both a top and sides of a food product (see figure 2).  Additionally, Fisher teaches a microwavable (paragraph 32 and figure 3a,3b) packaging film that wraps against the top and sides of a food.  Being against the top and sides of the food would also have been a function of the food moving around within the package.  Komatsu also teaches microwavable food packages, where the packaging back can be wrapped against a top and sides of the food (see figure 2 and 3).  To thus modify the combination and to have the first sheet wrap against a top and sides of the food would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.  
Regarding claim 18, the copending claim 14 teaches the non-hermetic seal further comprising a second peripheral seal outward of the first peripheral seal.  Regarding the limitation of “an inflatable polymer cover containing a top and a side of the stack, it is noted that the combination as applied above to claim 8 has been incorporated herein to suggest known packaging configurations where the food would contact the top and sides of an inflatable polymer cover.


Claims 13 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 17692949, as applied to claims 1 and 15 above, and in further view of  Inagaki (JP 05-51013)
Regarding claims 13 and 17, the combination is not seen to be limiting regarding the particular type of food to be packaged.  
Nonetheless, the claims differ from the combination in specifically reciting that  the food comprises a circular bottom bread resting on the second sheet, a circular top bread and a circular meat disposed between the bottom bread and the top bread (claim 13) and “wherein the food is formed as a stack of circular food components including at least one bread component and at least one meat component.”(claim 17).
However, Inagaki teaches a similar concept to that of Wada of a food package comprising an absorbent sheet that can absorb moisture during heating of the food, and where the absorbent sheet extends to the seal of the package for allowing venting of the package.  Inagaki further teaches that the product can be foods such as a hamburger (see at least, paragraph 19-21).  As shown in figure 1-3, Inagaki evidences that the hamburger has a circular top bread and circular bottom bread that rests on the second sheet (see figure 3) and where there is a circular meat disposed between the top and bottom bread.   To thus modify the combination and to package another known type of food product recognized to be placed within package that performs in a similar manner would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 17692949, as applied to claim 1 above, and in further view of  Harada (JP11-292159), Fisher (US 20050269386) and Komatsu (JP 11268780) and in further view of Inagaki (JP 05-510013).
Regarding claim 14, the claim differs from the combination in specifically reciting that the food comprises a stack of circular food components including a circular bread component and a circular meat component; the first sheet is wrapped against sides and a top of the stack; and a bottom of the stack rests directly on the second sheet.
However, Inagaki teaches a similar concept to that of Wada of a food package comprising an absorbent sheet that can absorb moisture during heating of the food, and where the absorbent sheet extends to the seal of the package for allowing venting of the package.  Inagaki further teaches that the product can be foods such as a hamburger (see at least, paragraph 19-21).  As shown in figure 1-3, Inagaki evidences that the hamburger has a circular top bread and circular bottom bread that rests on the second sheet (see figure 3) and where there is a circular meat disposed between the top and bottom bread.   To thus modify Wada and to package another known type of food product recognized to be placed within package that performs in a similar manner would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.
Regarding the first sheet wrapped against sides and a top of the stack, Harada, Fisher and Komatsu have been relied on as discussed above with respect to claim 8, to teach a sheet that is wrapped against sides and a top of a food, as a matter of engineering and/or design.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 17692949, as applied to claim 15 above, and in further view of  Wyslotsky (US 20030087015) and Hanlon (US 4801773).
Regarding claim 19, as discussed above, the combination teaches that moisture is absorbed by the peripheral sheet and that the steam and thus moisture is vented through the absorbent sheet at the peripheral seal.  Inagaki teaches that steam is release through the seal comprising the absorbent layer.  The combination is thus seen to direct moisture to the first portion of the peripheral seal because Wada teaches that the moisture is vented through a portion of the peripheral seal. 
Claim 19 differs in specifically reciting that the directing of moisture is via one or more flutes in the first sheet.
However, Wyslotsky teaches providing flutes on a sidewall (figure 2A, item 214) for providing added strength (see paragraph 94) for a food package that is also microwavable (see at least, the abstract).  Such flutes on a sidewall would have been capable of depositing moisture onto a weak seal.  Hanlon further evidences a cover comprising flutes for providing added rigidity to a microwavable structure (see the figures and the abstract).
To thus modify the domed structure taught by the copending claims to have flutes therein would have been obvious to one having ordinary skill in the art, for the purpose of providing added strength to the cover.  Since the prior art provides motivation for including flutes, the combination would also have resulted in the flutes being able to direct moisture to the peripheral seal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792